Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are cancelled
Claims 21-40 are added.

Priority
It is acknowledged that the pending application claims priority to non-provisional application 14/310422 (Pat. No.: 10853356) filed on 20 June 2014. Priority date of 20 June 2014 is given.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 November 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 21-23, 25-30, 32-36 and 38-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6 and 11 of U.S. Patent No. 10853356. Although the claims at issue are not identical, they are not patentably distinct from each other because
Instant Application
Patent No.: 10853356
21. A system, comprising: one or more computing devices configured to implement: 

a data catalog comprising a central repository accessible to one or more data producers and one or more data consumers, the data catalog configured to: 
store metadata regarding a plurality of data sources configured to store data, wherein the metadata includes a description, a location, and a schema for accessing the data stored at respective ones of the plurality of data source; 





receive, from a data producer of the one or more data producers, a request to add new metadata of a new data source to the plurality of data sources of the data catalog; 
add the new metadata for the new data source to the data catalog according to the request to add the new metadata, wherein the new metadata comprises information indicating a description, a location, and a schema for data stored at the new data source; 




























receive, from a data consumer of the one or more data consumers, a request to discover at least one data source of the plurality of data sources; 


in response to the request to discover the at least one data source, provide the metadata for the at least one data source from the data catalog to the data consumer, 
wherein the data consumer is configured to connect to the at least one data source according to the provided metadata.

22. The system of claim 21, wherein the data catalog is further configured
to:
  receive, from at least one data producer of the one or more data producers, an add request to add additional metadata to the metadata regarding a particular
data source of the plurality of data sources; and
  add the additional metadata to the metadata regarding the particular data source.



23. The system of claim 21, wherein the provided metadata comprises
information for configuring the data consumer to access the data on the at least one data source.






25. The system of claim 21, wherein the data catalog is further configured to: 
receive, from the data producer, permission information for the new data source, wherein the permission information indicates that particular data producers of the one or more data producers have permission to modify the metadata for the new data source; and 
apply the permission information to the metadata for the new data source.

26. The system of claim 21, wherein the schema comprises column definitions for the data stored at the respective ones of the plurality of data sources.







27. (New) The system of claim 21, wherein the request to add new metadata is received via an interface comprising one or more of a web page, a command line interface, user interface console, an application programming interface, or via network-based interface.














For claim 28, it is a method claim having similar limitations as cited in claim 21. Thus, claim 28 is also rejected under the same rationale as cited in the rejection of rejected claim 21.

For claim 29, it is a method claim having similar limitations as cited in claim 22. Thus, claim 29 is also rejected under the 

For claim 30, it is a method claim having similar limitations as cited in claim 23. Thus, claim 30 is also rejected under the same rationale as cited in the rejection of rejected claim 23.

For claim 32, it is a method claim having similar limitations as cited in claim 25. Thus, claim 32 is also rejected under the same rationale as cited in the rejection of rejected claim 25.
For claim 33, it is a method claim having similar limitations as cited in claim 26. Thus, claim 33 is also rejected under the same rationale as cited in the rejection of rejected claim 26.

For claim 34, it is a product (media) claim having similar limitations as cited in claim 21. Thus, claim 34 is also rejected under the same rationale as cited in the rejection of rejected claim 21.

For claim 35, it is a product (media) claim having similar limitations as cited in claim 22. Thus, claim 35 is also rejected under the same rationale as cited in the rejection of rejected claim 22.

For claim 36, it is a product (media) claim having similar limitations as cited in claim 23. Thus, claim 36 is also rejected under the same rationale as cited in the rejection of rejected claim 23.

For claim 38, it is a product (media) claim having similar limitations as cited in claim 25. Thus, claim 38 is also rejected under the same rationale as cited in the rejection of rejected claim 25.

For claim 39, it is a product (media) claim having similar limitations as cited in claim 

For claim 40, it is a product (media) claim having similar limitations as cited in claim 27. Thus, claim 40 is also rejected under the same rationale as cited in the rejection of rejected claim 27.






a persistent metadata store comprising metadata information regarding a plurality of data sources; and 

a metadata catalog service, wherein the metadata catalog service is accessible at a plurality of entry points via an application programming interface that provides discovery of, and access to, the metadata information of the metadata store; 


wherein the metadata catalog service is configured to: 

maintain, in the metadata store, the metadata information regarding the plurality of data sources, wherein each data source is external to the metadata store and the metadata catalog service; 


receive, from a plurality of different metadata producers distinct from the data sources via the application programming interface, requests to add metadata information regarding respective ones of the data sources; 


in response to the requests to add metadata information, store, to the metadata store, a respective location, a respective data schema, artifact data indicating a respective binary artifact, and a respective access interface for accessing the respective ones of the data sources to the metadata store as the metadata information regarding the respective ones of the data sources, wherein the respective data schema comprises respective tabular definitions based at least in part on respective data formats of the respective ones of the data sources, wherein the respective binary artifact comprises an executable object for accessing data at the respective data source, wherein the respective access interface is distinct from the application programming interface of the metadata catalog service, and wherein the added metadata information is received from respective ones of the plurality of different metadata producers; 


receive, at a particular entry point of the plurality of entry points via the application programming interface, requests from a plurality of different metadata consumers for metadata information regarding respective ones of the data sources; and 

provide, in response to a respective request for metadata information, the respective requested metadata information from the metadata store to the respective metadata consumer, wherein the respective data source is accessible at the respective location via the respective access interface based on execution of the respective binary artifact by the metadata consumer, wherein data stored at the respective data source is readable by the metadata consumer according to the respective data schema indicated by the respective requested metadata information, and wherein metadata information regarding different ones of the data sources is provided to different metadata consumers based on the respective metadata consumer's request. 






    3. The system of claim 1, wherein to provide the requested respective metadata information, the metadata catalog service is further configured to determine that the respective metadata consumer has permission to access the respective metadata information based on permission data regarding the respective data source. 





    4. The system of claim 1, wherein the requests to add metadata information comprise authentication information for the plurality of metadata producers, and wherein to store the metadata information, the metadata catalog service is further configured to determine that the respective metadata producer has permission to add the respective metadata information to the metadata store based on permission data regarding the respective data source. 

    Claim 1, “…and a respective access interface for accessing the respective ones of the data sources to the metadata store as the metadata information regarding the respective ones of the data sources, wherein the respective data schema comprises respective tabular definitions based at least in part on respective data formats of the respective ones of the data sources…”

Claim 1 recites “receive, from a plurality of different metadata producers distinct from the data sources via the application programming interface, requests to add metadata information regarding respective ones of the data sources;”


Additionally, Claims 6 and claim 11, where claim 11, recites “The method of claim 6, wherein the metadata information regarding data on the particular data source comprises one or more of: description data regarding the data; location data regarding the particular data source; connection data regarding the particular data source; or transformation information regarding manipulating the data.” 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 23, 27, 28, 29, 30, 34, 35, 36 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over ESRI (“Implementing a Metadata Catalog Portal in a GIS Network” March 2003), in view of Tiwari et al. (U.S. Patent No.: US 10540330, hereinafter Tiwari).
For claim 21, ESRI discloses a system, comprising: one or more computing devices configured to implement: a data catalog comprising a central repository accessible to one or more data producers and one or more data consumers, the data catalog (ESRI: page 2, “It is expected that many of these portals will be central sites that users can readily access and search.” page 3, “Figure 2 shows three key activities of an SDI: 1. GIS data publishers document and register their datasets in a metadata catalog; 2. Users search for data at GIS catalog portals to find potential datasets for use…” page 9, “Servers should control access levels to each catalog and its contents.” WHERE “computing devices” is broadly interpreted as “Servers” page 10, “Some central portals—often referred to as Clearinghouse Nodes—should enable selected users the ability to publish (register) map services, images, geographic datasets, geoservices, spatial solutions, geographic and land reference material, and geographic activities or events to share with others through submission of online forms. Data providers should have the ability to update their metadata submissions to reflect edits and updates over time.” Page 14, “1. Connect to and search specific portals (e.g., connect to Delaware DataMIL). 2. Discover and investigate candidate data to find appropriate datasets for specific purposes. This may be as simple as reviewing the metadata record for a dataset or as involved as further geoprocessing on the data for validation. Advanced exploration typically occurs in concert with steps 3 and 4. 3. Connect to live data services (e.g., a GIS Web service), download data (e.g., from an FTP node), or contact the provider for the data. 4. Integrate and use the selected data in the application…Create, manage, and serve metadata. With Using the standards-based ArcIMS Metadata Service and ArcSDE®, users can manage and serve metadata catalogs on a local network, a secure network, or the World Wide Web. The ArcIMS Metadata Service can be accessed through standards-based ArcIMS services and through Open GIS protocols…” 
WHERE “a central repository” is broadly interpreted as “a metadata catalog” or “GIS catalog portals” (e.g. “central portals”)
WHERE “one or more data producers” is broadly interpreted as “GIS data publishers” “GIS web service” (see Page 3, Fig. 2.), or “Data providers”
WHERE “one or more data consumers” is broadly interpreted as “Users”) configured to: 
store metadata regarding a plurality of data sources configured to store data, wherein the metadata includes a description, a location, for accessing the data stored at respective ones of the plurality of data sources (ESRI: page 3, “At its most basic level, an SDI is realized through catalogs holding documentation (metadata) about available GIS datasets and Web services. This is similar in function to the role of the card catalog in a library that references and organizes all library holdings. For example, GIS holdings can include static and interactive maps, map layers, applications, analytical models, reports, datasets and databases, and GIS Web services. Each of these documents can be documented using standards-based metadata…GIS data publishers document and register their datasets in a metadata catalog” page 7, “Figure 2…” 
page 4 “A metadata catalog for a GIS plays the same role as a card catalog in a library. The card catalog in a library has a record for each holding. All catalog records are compiled into one comprehensive catalog and indexed by author, subject, and title (and other keywords) so that the catalog can be searched. In a GIS, each dataset has a metadata document. The concept behind a GIS catalog portal is that these metadata documents are collected into a comprehensive metadata catalog that can be indexed by various means, such as by geographic location. The catalog portal can then be searched to find candidate datasets for use…”
page 10, “Some central portals—often referred to as Clearinghouse Nodes—should enable selected users the ability to publish (register) map services, images, geographic datasets, geoservices, spatial solutions, geographic and land reference material, and geographic activities or events to share with others through submission of online forms. Data providers should have the ability to update their metadata submissions to reflect .” Page 15, “Figure 8. A complete metadata document can be created for datasets using the ArcCatalog interview-style metadata editor. This helps users create and maintain ISO-compliant metadata documentation. Required items are tagged with a red star to help you complete the necessary fields…” 
WHERE “store metadata regarding a plurality of data sources configured to store data” is broadly interpreted as “catalogs holding documentation (metadata) about available GIS datasets and Web services”
WHERE “wherein the metadata includes a description, a location, for accessing the data stored at respective ones of the plurality of data sources” is broadly interpreted as “metadata documents are collected into a comprehensive metadata catalog that can be indexed by various means, such as by geographic location.” (e.g. “location” is broadly interrupted as “geographic location” and “description” is broadly interpreted as “documentation (metadata) about available GIS datasets and Web services” (e.g. “GIS holdings can include static and interactive maps, map layers, applications, analytical models, reports, datasets and databases, and GIS Web services.” And “author, subject, and title” also see Fig. 8 as example)); 
receive, from a data producer of the one or more data producers, a request to add new metadata of a new data source to the plurality of data Figure 2 shows three key activities of an SDI: 1. GIS data publishers document and register their datasets in a metadata catalog; 2. Users search for data at GIS catalog portals to find potential datasets for use…” 
page 10, “Some central portals—often referred to as Clearinghouse Nodes—should enable selected users the ability to publish (register) map services, images, geographic datasets, geoservices, spatial solutions, geographic and land reference material, and geographic activities or events to share with others through submission of online forms. Data providers should have the ability to update their metadata submissions to reflect edits and updates over time.” 
Page 15, “Figure 8. A complete metadata document can be created for datasets using the ArcCatalog interview-style metadata editor. This helps users create and maintain ISO-compliant metadata documentation. Required items are tagged with a red star to help you complete the necessary fields…”); 
add the new metadata for the new data source to the data catalog according to the request to add the new metadata, wherein the new metadata comprises information indicating a description, a location, for data stored at the new data source (ESRI: page 3, “Figure 2 shows three key activities GIS data publishers document and register their datasets in a metadata catalog; 2. Users search for data at GIS catalog portals to find potential datasets for use…” where “Users search for data at GIS catalog portals to find potential datasets for use” indicates the “new metadata” is added, therefore, user can perform search on them),
page 10, “Some central portals—often referred to as Clearinghouse Nodes—should enable selected users the ability to publish (register) map services, images, geographic datasets, geoservices, spatial solutions, geographic and land reference material, and geographic activities or events to share with others through submission of online forms. Data providers should have the ability to update their metadata submissions to reflect edits and updates over time.” 
Page 15, “Figure 8. A complete metadata document can be created for datasets using the ArcCatalog interview-style metadata editor. This helps users create and maintain ISO-compliant metadata documentation. Required items are tagged with a red star to help you complete the necessary fields…”); 
receive, from a data consumer of the one or more data consumers, a request to discover at least one data source of the plurality of data sources (ESRI: page 3, “Figure 2 shows three key activities of an SDI: GIS data publishers document and register their datasets in a metadata catalog; 2. Users search for data at GIS catalog portals to find potential datasets for use. This is similar in concept to a library catalog search; and 3. Users directly connect to a GIS data service or download datasets for use in their application…” Page 14, “1. Connect to and search specific portals (e.g., connect to Delaware DataMIL). 2. Discover and investigate candidate data to find appropriate datasets for specific purposes. This may be as simple as reviewing the metadata record for a dataset or as involved as further geoprocessing on the data for validation. Advanced exploration typically occurs in concert with steps 3 and 4. 3. Connect to live data services (e.g., a GIS Web service), download data (e.g., from an FTP node), or contact the provider for the data. 4. Integrate and use the selected data in the application.”
WHERE “receive, from a data consumer of the one or more data consumers, a request to discover at least one data source of the plurality of data sources” is broadly interpreted as “Users search for data at GIS catalog portals to find potential datasets for use.” (e.g. “2. Discover and investigate candidate data to find appropriate datasets for specific purposes”),
WHERE “data consumer” is broadly interpreted as “User”)); 
Figure 1…ability of users to search for and discover information sets across the World Wide Web. Users should also be able to access datasets through a variety of mechanisms—for example, via connections to data streaming services, access to map services, and data downloads in numerous desired formats.” 
page 3, “Figure 2 shows three key activities of an SDI: 1. GIS data publishers document and register their datasets in a metadata catalog; 2. Users search for data at GIS catalog portals to find potential datasets for use. This is similar in concept to a library catalog search; and 3. Users directly connect to a GIS data service or download datasets for use in their application. Intensive data investigation (via live GIS data services) is often a crucial step before advanced GIS use…” page 7, “ESRI’s central catalog portal, where users can search for, discover, and directly connect to numerous GIS Web services and Data Download sites.” Page 14, “1. Connect to and search specific portals (e.g., connect to Delaware DataMIL). 2. Discover and investigate candidate data to find appropriate datasets for specific purposes. This may be as simple as reviewing the metadata record for a dataset or as involved as further geoprocessing on the data for validation. Advanced exploration typically occurs in concert with steps 3 and 4. 3. Connect to live data services (e.g., a GIS Web service), download data (e.g., from an FTP node), or contact the provider for the data. 4. Integrate and use the selected data in the application.” 
WHERE “wherein the data consumer is configured to connect to the at least one data source according to the provided metadata” is broadly interpreted as “Users directly connect to a GIS data service or download datasets for use in their application”
WHERE “one data source” is broadly interpreted as “a GIS data service or download datasets”).
However, ESRI does not explicitly disclose a schema as in “store metadata regarding a plurality of data sources configured to store data, wherein the metadata includes a description, a location, and a schema for accessing the data stored at respective ones of the plurality of data sources.”
Tiwari disclose a schema (Tiwari: column 3, lines 46-59, “To facilitate the use of common schemas, both database 102 and unstructured data source 106 may access shared catalog service 104. Shared catalog service 104 may access metadata or schemas needed by a database management system. This metadata may include database table definitions, database functions, database users, database views, and database indexes. In an embodiment, the metadata may be stored and accessed using a RDBMS. Accessing the metadata through shared catalog service 104 allows the metadata to be managed in a single location and used by multiple data sources. This may improve efficiency, since metadata can be managed from a single location, and interoperability, since the same metadata by be accessed by multiple data sources.” column 4, lines 47-52 “At 202, a database schema may be retrieved from the shared catalog service…”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Implementing a Metadata Catalog Portal in a GIS Network” as taught by ESRI by implementing “Method for connecting a relational data store's meta data with Hadoop” as taught by Tiwari, because it would provide ESRI’s system with the enhanced capability of “A shared catalog service may allow both Hadoop and GPDB to access and retrieve schemas from a single shared location” (Tiwari: column 3, lines 7-9) and “…Accessing the metadata through shared catalog service 104 allows the metadata to be managed in a single location and used by multiple data sources. This may improve efficiency, since metadata can be managed from a single location, and interoperability, since the same metadata by be accessed by multiple data sources…” (Tiwari: column 3, lines 46-59).
For claim 22, ESRI and Tiwari disclose the system of claim 21, wherein the data catalog is further configured to: 
receive, from at least one data producer of the one or more data producers, an add request to add additional metadata to the metadata regarding a particular data source of the plurality of data sources (ESRI: page 3, “Figure 2 shows three key activities of an SDI: 1. GIS data publishers document and register their datasets in a metadata catalog; 2. Users search for data at GIS catalog portals to find potential datasets for use…” where “Users search for data at GIS catalog portals to find potential datasets for use” indicates the “metadata” is added, therefore, user can perform search on them), 
page 10, “Some central portals—often referred to as Clearinghouse Nodes—should enable selected users the ability to publish (register) map services, images, geographic datasets, geoservices, spatial solutions, geographic and land reference material, and geographic activities or events to share with others through submission of online forms. Data providers should have the ability to update their metadata submissions to reflect edits and updates over time.” Page 15, “Figure 8…,”
WHERE “add additional metadata” is broadly interpreted as “update their metadata”); and 
add the additional metadata to the metadata regarding the particular data source (ESRI: page 3, “Figure 2 shows three key activities of an SDI: 1. GIS data publishers document and register their datasets in a metadata catalog; 2. Users search for data at GIS catalog portals to find potential datasets for use…” where “Users search for data at GIS catalog portals to find potential datasets for use” indicates the “metadata” is added, therefore, user can perform search on them),
page 10, “Some central portals—often referred to as Clearinghouse Nodes—should enable selected users the ability to publish (register) map services, images, geographic datasets, geoservices, spatial solutions, geographic and land reference material, and geographic activities or events to share with others through submission of online forms. Data providers should have the ability to update their metadata submissions to reflect edits and updates over time.” Page 15, “Figure 8…”).
For claim 23, ESRI and Tiwari disclose the system of claim 21, wherein the provided metadata comprises information for configuring the data consumer to access the data on the at least one data source (ESRI: page 2, “Figure 1…ability of users to search for and discover information sets across the World Wide Web. Users should also be able to access datasets through a variety of mechanisms—for example, via connections to data streaming services, access to map services, and data downloads in numerous desired formats.” 
page 3, “Figure 2 shows three key activities of an SDI: 1. GIS data publishers document and register their datasets in a metadata catalog; 2. Users search for data at GIS catalog portals to find potential datasets for use. This is similar in concept to a library catalog search; and 3. Users directly connect to a GIS data service or download datasets for use in their application. Intensive data investigation (via live GIS data services) is often a crucial step before advanced GIS use…” page 7, “ESRI’s central catalog portal, where users can search for, discover, and directly connect to numerous GIS Web services and Data Download sites.” 
Page 14, “1. Connect to and search specific portals (e.g., connect to Delaware DataMIL). 2. Discover and investigate candidate data to find appropriate datasets for specific purposes. This may be as simple as reviewing the metadata record for a dataset or as involved as further geoprocessing on the data for validation. Advanced exploration typically occurs in concert with steps 3 and 4. 3. Connect to live data services (e.g., a GIS Web service), download data (e.g., from an FTP node), or contact the provider for the data. 4. Integrate and use the selected data in the application.”)
Additionally, Tiwari also disclose the system of claim 21, wherein the provided metadata comprises information for configuring the data consumer to access the data on the at least one data source (Tiwari: column 3, lines 46-59, “To facilitate the use of common schemas, both database 102 and unstructured data source 106 may access shared catalog service 104. Shared catalog service 104 may access metadata or schemas needed by a database management system. This metadata may include database table definitions, database functions, database users, database views, and database indexes. In an embodiment, the metadata may be stored and accessed using a RDBMS. Accessing the metadata through shared catalog service 104 allows the metadata to be managed in a single location and used by multiple data sources. This may improve efficiency, since metadata can be managed from a single location, and interoperability, since the same metadata by be accessed by multiple data sources.” column 4, lines 47-52 “At 202, a database schema may be retrieved from the shared catalog service. This schema may comprise metadata, such as table definitions, functions, users, views, and indexes. In an embodiment this metadata may be stored in a relational database accessed from the shared catalog service…”
Column 4, line 64-column 5, line 9, “At 204, the retrieved schema may be applied to unstructured data. For example, if unstructured data source 106 is a Hadoop system the unstructured data may reside on HDFS…Once the schema is applied, the unstructured data may be manipulated using standard SQL commands and/or interface with structured data from a second source.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Implementing a Metadata ” as taught by ESRI by implementing “Method for connecting a relational data store's meta data with Hadoop” as taught by Tiwari, because it would provide ESRI’s system with the enhanced capability of “A shared catalog service may allow both Hadoop and GPDB to access and retrieve schemas from a single shared location” (Tiwari: column 3, lines 7-9) and “…Accessing the metadata through shared catalog service 104 allows the metadata to be managed in a single location and used by multiple data sources. This may improve efficiency, since metadata can be managed from a single location, and interoperability, since the same metadata by be accessed by multiple data sources…” (Tiwari: column 3, lines 46-59).
For claim 27, ESRI and Tiwari disclose the system of claim 21, wherein the request to add new metadata is received via an interface comprising one or more of a web page, a command line interface, user interface console, an application programming interface, or via network-based interface (ESRI: page 3, “…GIS data publishers document and register their datasets in a metadata catalog…” page 7, “Figure 2…” 
page 10, “Some central portals—often referred to as Clearinghouse Nodes—should enable selected users the ability to publish (register) map services, images, geographic datasets, geoservices, spatial solutions, geographic and land reference material, and geographic activities or events to share with others through submission of online forms. Data providers should have the ability to update their metadata submissions to reflect edits and updates over time.” 
Page 15, “Figure 8. A complete metadata document can be created for datasets using the ArcCatalog interview-style metadata editor. This helps users create and maintain ISO-compliant metadata documentation. Required items are tagged with a red star to help you complete the necessary fields…” which indicates “a web page,” “user interface console,” “an application programming interface,” or “via network-based interface.”)
For claim 28, it is a method claim having similar limitations as cited in claim 21. Thus, claim 28 is also rejected under the same rationale as cited in the rejection of rejected claim 21.
For claim 29, it is a method claim having similar limitations as cited in claim 22. Thus, claim 29 is also rejected under the same rationale as cited in the rejection of rejected claim 22.
For claim 30, it is a method claim having similar limitations as cited in claim 23. Thus, claim 30 is also rejected under the same rationale as cited in the rejection of rejected claim 23.
For claim 34, it is a product (media) claim having similar limitations as cited in claim 21. Thus, claim 34 is also rejected under the same rationale as cited in the rejection of rejected claim 21.
For claim 35, it is a product (media) claim having similar limitations as cited in claim 22. Thus, claim 35 is also rejected under the same rationale as cited in the 
For claim 36, it is a product (media) claim having similar limitations as cited in claim 23. Thus, claim 36 is also rejected under the same rationale as cited in the rejection of rejected claim 23.
For claim 40, it is a product (media) claim having similar limitations as cited in claim 27. Thus, claim 40 is also rejected under the same rationale as cited in the rejection of rejected claim 27.

Claims 24, 31 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over ESRI (“Implementing a Metadata Catalog Portal in a GIS Network” March 2003), in view of Tiwari et al. (U.S. Patent No.: US 10540330, hereinafter Tiwari), and further in view of Rathod et al. (U.S. Pub. No.: US 20060165040, hereinafter Rathod).
For claim 24, ESRI and Tiwari disclose the system of claim 21, metadata and wherein the permission information indicates that particular data consumers of the one or more data consumers have permission to access the metadata for the new data source (ESRI: page 2, “It is expected that many of these portals will be central sites that users can readily access and search.” 
page 3, “Figure 2 shows three key activities of an SDI: 1. GIS data publishers document and register their datasets in a metadata catalog; 2. Users search for data at GIS catalog portals to find potential datasets for use…” 
Servers should control access levels to each catalog and its contents. Sensitive information must be private and secure. Accepted IT strategies must be employed to manage security, access levels of availability, and keep track of to whom each dataset is accessible.” (e.g. “permission to access”)
Page 10, “Some central portals—often referred to as Clearinghouse Nodes—should enable selected users the ability to publish (register) map services, images, geographic datasets, geoservices, spatial solutions, geographic and land reference material, and geographic activities or events to share with others through submission of online forms. Data providers should have the ability to update their metadata submissions to reflect edits and updates over time.” Page 14).
However, ESRI and Tiwari do not explicitly disclose, wherein the data catalog is further configured to: 
receive, from the data producer, permission information for the new data source; and apply the permission information to the metadata for the new data source.
Rathod discloses, wherein the data catalog is further configured to: receive, from the data producer, permission information for the new data source; and apply the permission information to the metadata for the new data source (Rathod: paragraph [0270], “…it provides some mechanisms to store and access metadata for publishing and discovering resources, such as MCS ( Metadata Catalog Service)…”paragraph [0383], “(15B) illustrates the categorized Provider Active) i.e. a) Service Module Related which includes Service Modules, Attached Utilities, Utilities & Applications, New Versions, Update, Upgrades and Resources to downloaded via FTP from multiple developers, details of Service Modules, Attached Utilities, Utilities & Applications, New Versions installed, reinstalled or uninstalled and more b) General which includes setting for automation, allowing sharing of data to the other providers with restricted sharing permission, assigning admin rights to different users, use AMA & Search engine for searching & filtering required information, viewing the activity log reports of its subordinates, setting the security parameters and more, c) Provider related services includes generating package keys for the services provided, details of package keys issue to the publishers & subscribers, download data from & upload data to other providers' networks, list & details of other provider with whom services are used collaboratively, maintain list of other providers found with the help of search & Filter and more d) Developers Related Services include List.”
Claim 69, “69. As per claim 21, the NetAlter system enables subscriber to manage and manipulate all its relationships according to attributes of entities in relation by means of four tier searching and matching facilities further enhanced with system manipulation tools provided within NetAlter service multi user rights, restricted sharing, security, search, auto match, log report, auto error report, settings and properties.”)
Additionally, Rathod also disclose wherein the permission information indicates that particular data consumers of the one or more data consumers have permission to access the metadata for the new data source (Rathod: paragraph [0270], “…it provides some mechanisms to store and access metadata for publishing and discovering resources, such as MCS ( Metadata Catalog Service)…”paragraph [0383], “(15B) illustrates the categorized functionality of NetAlter Service Browser (Provider Active) i.e. a) Service Module Related which includes Service Modules, Attached Utilities, Utilities & Applications, New Versions, Update, Upgrades and Resources to downloaded via FTP from multiple developers, details of Service Modules, Attached Utilities, Utilities & Applications, New Versions installed, reinstalled or uninstalled and more b) General which includes setting for automation, allowing sharing of data to the other providers with restricted sharing permission, assigning admin rights to different users, use AMA & Search engine for searching & filtering required information, viewing the activity log reports of its subordinates, setting the security parameters and more, c) Provider related services includes generating package keys for the services provided, details of package keys issue to the publishers & subscribers, download data from & upload data ”
Claim 69, “69. As per claim 21, the NetAlter system enables subscriber to manage and manipulate all its relationships according to attributes of entities in relation by means of four tier searching and matching facilities further enhanced with system manipulation tools provided within NetAlter service browser application includes…multi user rights, restricted sharing, security, search, auto match, log report, auto error report, settings and properties.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Implementing a Metadata Catalog Portal in a GIS Network” as taught by ESRI by implementing “System, method, computer program products, standards, SOA infrastructure, search algorithm and a business method thereof for AI enabled information communication and computation (ICC) framework (NetAlter) operated by NetAlter Operating System (NOS) in terms of NetAlter Service Browser (NSB) to device alternative to internet and enterprise & social communication framework engrossing universally distributed grid supercomputing and peer to peer framework” as taught by Rathod, because it would provide ESRI’s system devise a searching solution to locate peers and required information on the network at much faster speed with improved precision level from variety of multiple sources.” (Rathod: paragraph [0083]).
For claim 31, it is a method claim having similar limitations as cited in claim 24. Thus, claim 31 is also rejected under the same rationale as cited in the rejection of rejected claim 24.
For claim 37, it is a product (media) claim having similar limitations as cited in claim 24. Thus, claim 37 is also rejected under the same rationale as cited in the rejection of rejected claim 24.

Claims 25, 32 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over ESRI (“Implementing a Metadata Catalog Portal in a GIS Network” March 2003), in view of Tiwari et al. (U.S. Patent No.: US 10540330, hereinafter Tiwari), and further in view of Singh et al. (“A Metadata Catalog Service for Data Intensive Applications,” November 2003, hereinafter Singh).
For claim 25, ESRI and Tiwari disclose the system of claim 21, metadata and permission (ESRI: page 2, “It is expected that many of these portals will be central sites that users can readily access and search.” 
page 3, “Figure 2 shows three key activities of an SDI: 1. GIS data publishers document and register their datasets in a metadata catalog; 2. Users search for data at GIS catalog portals to find potential datasets for use…” 
Servers should control access levels to each catalog and its contents. Sensitive information must be private and secure. Accepted IT strategies must be employed to manage security, access levels of availability, and keep track of to whom each dataset is accessible.” (e.g. “permission”)
Page 10, “Some central portals—often referred to as Clearinghouse Nodes—should enable selected users the ability to publish (register) map services, images, geographic datasets, geoservices, spatial solutions, geographic and land reference material, and geographic activities or events to share with others through submission of online forms. Data providers should have the ability to update their metadata submissions to reflect edits and updates over time.” Page 14).
However, ESRI and Tiwari do not explicitly disclose, wherein the data catalog is further configured to: 
receive, from the data producer, permission information for the new data source, wherein the permission information indicates that particular data producers of the one or more data producers have permission to modify the metadata for the new data source; and apply the permission information to the metadata for the new data source.
Singh discloses, wherein the data catalog is further configured to: receive, from the data producer, permission information for the new data source, wherein the permission information indicates that particular data producers of the one or more data producers have permission to modify the metadata for the new data source; and apply Authorization metadata attributes are used in addition to (or in to the absence of) an external authorization service such as the Community Authorization Service [8] to specify access privileges on logical files, collections and views. The authorization information must be maintained for individual users. If an external Community Authorization Service (CAS) is used, then authorization information must also be maintained for the CAS. Access permissions may be defined on the MCS itself (e.g., permission to add logical files to the MCS), on a logical file (e.g., permission to modify the file’s attributes), on a logical collection (e.g., permission to add a logical file to the logical collection), or on a logical view (e.g., permission to list the contents of a logical view). Access permissions specified on a logical collection apply to all logical files that comprise that logical collection (and its subcollections). The effective set of permissions on a logical file is the union of the permissions on that file and the permissions on a logical collection to which the file belongs, and so on up the hierarchy of collections.” Page 9, “The MCS provides authentication and authorization capabilities on the logical files and logical collection attributes in MCS, as described in the data model above, enabling authorized users to add, modify and delete the MCS mappings and attributes.”)
Implementing a Metadata Catalog Portal in a GIS Network” as taught by ESRI by implementing “A Metadata Catalog Service for Data Intensive Applications” as taught by Singh, because it would provide ESRI’s system with the enhanced capability of “…Metadata Catalog Service (MCS) that provides a mechanism for storing and accessing descriptive metadata and allows users to query for data items based on desired attributes …” (Singh: page 2) in order to “to provide efficient data discovery” (Singh: page 2)
For claim 32, it is a method claim having similar limitations as cited in claim 25. Thus, claim 32 is also rejected under the same rationale as cited in the rejection of rejected claim 25.
For claim 38, it is a product (media) claim having similar limitations as cited in claim 25. Thus, claim 38 is also rejected under the same rationale as cited in the rejection of rejected claim 25.

Claims 26, 33 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over ESRI (“Implementing a Metadata Catalog Portal in a GIS Network” March 2003), in view of Tiwari et al. (U.S. Patent No.: US 10540330, hereinafter Tiwari), and further in view of Hvasshovd et al. (U.S. Patent No.: US 5423037).
For claim 26, ESRI and Tiwari disclose the system of claim 21, wherein the schema comprises definitions for the data stored at the respective ones of the plurality To facilitate the use of common schemas, both database 102 and unstructured data source 106 may access shared catalog service 104. Shared catalog service 104 may access metadata or schemas needed by a database management system. This metadata may include database table definitions, database functions, database users, database views, and database indexes. In an embodiment, the metadata may be stored and accessed using a RDBMS. Accessing the metadata through shared catalog service 104 allows the metadata to be managed in a single location and used by multiple data sources. This may improve efficiency, since metadata can be managed from a single location, and interoperability, since the same metadata by be accessed by multiple data sources.” column 4, lines 47-52 “At 202, a database schema may be retrieved from the shared catalog service…”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Implementing a Metadata Catalog Portal in a GIS Network” as taught by ESRI by implementing “Method for connecting a relational data store's meta data with Hadoop” as taught by Tiwari, because it would provide ESRI’s system with the enhanced capability of “A shared catalog service may allow both Hadoop and GPDB to access and retrieve schemas from a single shared location” (Tiwari: column 3, lines 7-9) and “…Accessing the metadata …” (Tiwari: column 3, lines 46-59).
However, ESRI and Tiwari do not explicitly disclose column definitions.
Hvasshovd discloses column definitions (Hvasshovd: column 9, lines 54-56, “Another table in data dictionary, called the Data Table Schemas table 234, stores the column definitions for each data table, often called table schemas”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Implementing a Metadata Catalog Portal in a GIS Network” as taught by ESRI by implementing “Continuously available database server having multiple groups of nodes, each group maintaining a database copy with fragments stored on multiple nodes” as taught by Hvasshovd, because it would provide ESRI’s system with the enhanced capability of “stores the column definitions for each data table, often called table schemas” (Hvasshovd: column 3, lines 7-9) (e.g. in order to define columns in a table, such as column data type, is nullable, or ordinal position, etc.).
For claim 33, it is a method claim having similar limitations as cited in claim 26. Thus, claim 33 is also rejected under the same rationale as cited in the rejection of rejected claim 26.
For claim 39, it is a product (media) claim having similar limitations as cited in claim 26. Thus, claim 39 is also rejected under the same rationale as cited in the rejection of rejected claim 26.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU ZHAO whose telephone number is (571)270-3427. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

YU . ZHAO
Examiner
Art Unit 2169



/YU ZHAO/Patent Examiner of Art Unit 2169